DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-17 and 20-23 are pending, of which claims 20 is withdrawn because of earlier restriction and election without traverse. 
Withdrawn Rejections
The rejection made under 35USC § 112b in office action dated 02/08/2022 is hereby withdrawn in view of Applicant’s amendment of claims. Further, the ODP rejection as set forth in office action dated 02/08/2022 is hereby withdrawn in view of Applicant’s remarks that co-pending application 16/606336 requires that R1a, R1b and R1c cannot be unsubstituted phenyl.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims
Claim 20 has been canceled.
Reasons for Allowance
Applicant’s Remarks and amendment filed on 08/08/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s compound comprising an ion of formula I with R1a, R1b and R1c as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s compound comprising an ion of formula I with R1a, R1b and R1c as in the instant claims. The closest prior art is EP 0941998, for example, which teaches structurally similar azithromycin derivatives.  However, the reference fails to teach or fairly suggest the particular substituents required by the instantly claimed formula I, notably the phosphonium ion tethered to the azithromycin macrocycle, and the prior art does not contain any motivation or suggestion to change the compound disclosed in the particular way possible to arrive at the claimed invention. 
Therefore, claims 1-17 and 21-23 are allowed.
Conclusion
Claims 1-17 and 21-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623